Appeal from a judgment of the County Court of Ulster County, rendered June 6, 1979, upon a verdict convicting defendant of the crimes of sodomy in the first degree and endangering the welfare of a child. Defendant urges several grounds for reversing his conviction, only one of which requires discussion. Early in April of 1979, defendant’s attorney, an Assistant Public Defender, appeared before the court and indicated that he would need time to prepare the case for trial. The case was set down for trial on April 16, 1979. On *718April 8, defense counsel was directed to appear before the court the following day to commence trial. Upon appearing in court on April 9, defense counsel pointed out that the case had been set down for April 16 and requested an adjournment until that date in order to confer with the defendant and prepare a defense. After noting that all of the other scheduled matters had been adjourned and that the jury was present with nothing to do, the court denied defense counsel’s request and directed both sides to proceed with the selection of the jury. Defendant was found guilty of two charges following a four-day trial and this appeal ensued. In our view, the trial court did not abuse its discretion when it ordered the defendant’s trial to begin on April 9 even though at the commencement of the April term the trial had been scheduled for April 16. In juggling trial dates to accommodate the parties and their attorneys, scheduling is at best difficult and tentative trial dates can hardly be considered a contract under seal. Each situation must be considered separately to determine if the court’s decision as to the scheduling of a trial was a sound exercise of discretion. When the facts in this situation are examined, there can be no doubt that the trial court’s decision was fair and reasonable. Due to the disposition of other matters more quickly than anticipated, a hiatus occurred on April 9 in the courtroom proceedings calendared for the April term. The Public Defender had a month before that term to prepare the case for trial. The case was one of the oldest on the calendar. While the jury selection began on April 9, the trial did not actually commence until Wednesday, April 11—a period of two days that could have been used by the defense for preparation. When the prosecution’s case concluded on Thursday, April 12, the court gave the defense until Monday, April 16, to present its case. Most importantly, however, the defendant has made no showing either here or before the trial court that the advanced trial date deprived him of a single witness, or of any favorable testimony, or affected his conviction in any way. The defendant attempted no defense and offered no proof. He was content to rely on the cross-examination of the witnesses of the prosecution. If, as the defendant claims, the trial court abused its discretion, at the very least he should be required to show how he was prejudiced by that ruling. The other points raised by the defendant are completely lacking in any merit, and the judgment of conviction should be affirmed. Judgment affirmed. Greenblott and Casey, JJ., concur; Kane, J., concurs in a separate memorandum in which Greenblott, J., concurs; Mahoney, P. J., and Sweeney, J., dissent and vote to reverse in a memorandum by Mahoney, P. J.